(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción radicada por el demandante apelado solicitando se desestime por abandono el presente recurso;
Por cuanto, de dicha moción y de las certificaciones a ella anexas aparece que la sentencia recurrida fué dictada en 20 de marzo de 1940; que el escrito de apelación fué radicado y notificado en 25 de marzo de 1940; que en esa misma fecha la corte sentenciadora señaló a la parte apelante como fianza para perfeccionar su apelación la suma ’de $300; que dicha fianza no ha sido aún prestada por la parte 'apelante, la cual tampoco ha solicitado la transcripción de la evidencia ni' obtenido prórroga para ello;
PoR lo taNto, se declara con lugar la moción y se desestima por abandono el recurso.